Filed 8/18/20 P. v. Barragan CA2/8
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION EIGHT


THE PEOPLE,                                                   B301457

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. VA106907)
         v.

GUADALUPE BARRAGAN,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Michael A. Cowell, Judge. Dismissed.
     Deborah L. Hawkins, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.

                                 _________________________
       In 2010, a jury found Guadalupe Barragan guilty of first
degree murder and found true personal firearm use enhancements.
(Pen. Code, § 12022.53, subds. (b)–(d).) The trial court sentenced
her to 25 years to life for the murder and a consecutive 25 years to
life for the firearm enhancement pursuant to Penal Code section
12022.53, subdivision (d). On appeal, we modified her custody
credits and affirmed. (People v. Barragan (March 8, 2012,
B227931) [nonpub. opn.].)
       In 2019, Barragan filed a petition to recall her sentence.
She requested resentencing pursuant to Senate Bill 620 (SB 620),
which provided sentencing courts with discretion to strike firearm
enhancements. She recognized her case was final, but she argued
the court could recall her sentence pursuant to Penal Code section
1170, subdivision (d)(1) as it was recently amended by Assembly
Bill 1812. The court summarily denied the petition because
“the defendant was the actual shooter in this case and admitted as
much in testimony on the witness stand.” Barragan appealed the
order.
       We appointed counsel to represent Barragan on appeal.
After review of the record, Barragan’s court-appointed counsel filed
an opening brief asking this court to review the record
independently pursuant to People v. Wende (1979) 25 Cal.3d 436,
441 (Wende). On May 19, 2020, we advised Barragan she had 30
days to submit any contentions or issues she wished us to consider.
Barragan did not file a supplemental brief.
       We have examined the entire record. We are satisfied no
arguable issues exist and Barragan’s counsel has fully satisfied her
responsibilities under Wende. (Smith v. Robbins (2000) 528 U.S.
259, 279–284; Wende, supra, 25 Cal.3d at p. 441; see People v. Kelly
(2006) 40 Cal.4th 106, 123–124.)




                                 2
       We dismiss Barragan’s appeal. SB 620 does not apply to
final judgments, so the trial court lacked jurisdiction to grant her
petition. Because the court’s order could not have affected
Barragan’s substantial rights, it was not an appealable order after
judgment. (People v. Fuimaono (2019) 32 Cal.App.5th 132, 135; see
People v. Hernandez (2019) 34 Cal.App.5th 323, 327; People v.
Johnson (2019) 32 Cal.App.5th 938, 941–942.) The amendments
made by AB 1812 did not change the substantive requirements to
recall a sentence under Penal Code section 1170, subdivision (d)(1),
which did not permit the court to grant Barragan’s petition to
reopen the final judgment for SB 620 resentencing. (Fuimaono,
supra, at p. 134.)
                           DISPOSITION
       The appeal is dismissed.



                                     BIGELOW, P. J.
We concur:




                  STRATTON, J.




                  WILEY, J.




                                 3